Citation Nr: 1133801	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine and the cervical spine.  

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to December 4, 2008, and in excess of 30 percent thereafter.  

3.  Entitlement to an initial compensable rating for a left shoulder strain with history of compression arthralgia.  

4.  Entitlement to an initial compensable rating for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2005 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  

The Veteran was afforded a video-conference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  At the time of his hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to increased disability evaluations for the disabilities currently on appeal.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The record demonstrates that the Veteran was last afforded a VA examination for his hemorrhoids in November 2008.  He was also last afforded a VA examination of the spine and the left shoulder in February 2009.  Finally, he was last afforded a VA psychiatric examination for his PTSD in January 2009.  During his February 2011 Board hearing, the Veteran testified that his hemorrhoids had worsened since his last examination and that they occurred with more frequency.  He also testified that his PTSD was worse with increased social isolation.  Finally, the Veteran's representative noted that the Veteran's joint disabilities, including the spine, had worsened, resulted in neurologic complaints, and that more than one joint in the left upper extremity was now affected.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be scheduled for new VA examinations before appellate review may proceed.  

In addition, the most recent VA treatment records in the claims file are from January 2009.  The Veteran indicated that he was still being treated at the VA treatment center in Murfreesboro, Tennessee, during his February 2011Board hearing.  As such, VA treatment records prepared since January 2009 should be obtained and incorporated into the claims file.  

Finally, the Veteran indicated during his hearing that he was receiving treatment from a private chiropractor.  The record contains a letter from a chiropractor with the initials T.D.  However, the record does not actually contain any treatment records from this chiropractor.  These records should also be obtained and incorporated into the claims file before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his disabilities on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from T.D. and the Murfreesbro, Tennessee, VA Medical Center dated from January 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected lumbar and cervical spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should describe in detail all symptomatology associated with the Veteran's back disability, including any associated neurological involvement.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar or cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected left shoulder disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should set forth all orthopedic and neurologic symptomatology associated with the Veteran's left shoulder disability, and discuss whether any other joints in the upper extremity are affected by the left shoulder disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left upper extremity.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

4.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected hemorrhoids.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should describe in detail all symptomatology associated with the Veteran's hemorrhoids, including a discussion of whether they are large or thrombotic, irreducible, or manifested by persistent bleeding.  

5.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should perform a complete psychiatric evaluation and describe in detail the nature and severity of all symptomatology associated with the Veteran's PTSD, including a discussion of his occupational and social impairment.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


